DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment
2.	The amendment filed on 05/04/2022 has been entered into this application. New claims 6-12 have been added.

Claim Objections
3.	Claim 7 is objected to because of the following informality.
Regarding Claim 7, line 5, change “
Appropriate correction is required.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
"wavelength separation means" in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy in view of Chadwick and further in view of US Patent Pub. No. 2002/0168158 A1 by Furusawa et al (hereinafter Furusawa).

Regarding Claims 8 and 10, Roy teaches a method of determining a sample composition using spectral data (Title, Fig. 3, Par. [0023]) comprising wavelength and wavelength intensity values obtained with laser ablation spectroscopy (Title, Par. [0004, 0023]), the method comprising: 
providing a laser pulse from a pulsed laser ablation source (Fig. 1 @ 10, Laser Resonator, Par. [0017], pulse or a continuous wave and Par. [0007], continuous and/or pulsed laser); 
using the laser pulse (Par. [0007]: continuous and/or pulsed laser) to ablate material (Par. [0006], produce a plasma formation, i.e., the ablation) from a sample site (Fig. 1 @ 100, Par. [0021], Solid, Liquid or Gas) into an emissive plasma plume (Fig. 1 @ 90, Par. [0020], formation of a plasma, Par. [0006], produce a plasma formation, i.e., the plasma plume; 
gathering light emanating from the emissive plasma plume (Fig. 1 @ 90, Par. [0020], formation of a plasma) using collection optics (Fig. 1 @ 70, Par. [0019], mirror and Col 3, line 4-14) configured to couple the gathered light into a proximal principal end of a fiber optic cable lightguide (Fig. 1 @ 80, proximal principal end of the light guide is the end facing toward the mirror 70. Par. [0043]: fiber optic cable, i.e. the fiber optic lightguide) and a corresponding distal end of the fiber optic cable lightguide (Fig. 1 @ 130, Par. [0020]. Distal end is toward the spectrometer 130),
coupling a first portion of the gathered light, from a distal end (Fig. 1 @ 130, Par. [0020]. Distal end is toward the spectrometer 130) of the fiber optic cable lightguide (Par. [0043]: fiber optic cable, i.e. the fiber optic lightguide) into a first optical spectrometer (Fig. 1 @ 130, Par. [0020]); 
receiving spectral data from the first optical spectrometers in a computer having instructions operable to determine a representation of the sample site composition based on the data received (Fig. 3 @ Analysis, Par. [0023], teaches the intensity levels for each wavelength are measured and the data is stored. The subsequent spectral data describes the chemical character and composition of the sample analyzed. Therefore, implicitly teaches a computer having instructions for efficient and often repetitive processing of data); and 
determining the sample site composition (Title, Fig. 3, Par. [0023]) but does not explicitly teach said proximal principal end adjoining a trunk of the fiber optic cable lightguide comprising a trunk bundle of optical fibers, wherein the optical fibers of the trunk bundle are divided among a plurality of branches of the fiber optic cable lightguide, wherein each branch comprises a mutually exclusive subset of the optical fibers in the trunk bundle, 
whereby each of the optical fibers in the fiber optic cable lightguide runs from the proximal principal end through the trunk and through one branch to a distal end of the fiber optic cable lightguide corresponding to the one branch; 
corresponding to a first branch, and 
coupling a second portion of the gathered light, from a distal end corresponding to a second branch of the fiber optic cable lightguide into a second optical spectrometer; -7-Attorney Docket No. ASIPAC20210625US Application No. 17/366,023 
and second optical spectrometer and wherein each optical fiber in the fiber optic cable lightguide has a same diameter.
	
However, Chadwick teaches a trunk of the fiber optic cable lightguide comprising a trunk bundle of optical fibers (Fig. 1 @ 16, 20, schematic line drawn from 16 to 20 is the trunk of the fiber optic cable lightguide comprising a trunk bundle of optical fibers. See Col 3, line 4-15: optical fibre, Col 6, line 65-67 to Col 7, line 1. Also see Fig. 3 @ 51, 55, Col 7, line 3-18), wherein the optical fibers of the trunk bundle are divided among a plurality of branches of the fiber optic cable lightguide (Fig. 1 @ lightguide portion (i.e. the trunk bundle of optical fibers) connecting from 16 to detection unit 20, 22, 24 by dividing among a plurality of branches of the fiber optic cable lightguide), and a corresponding distal end of the fiber optic cable lightguide (Fig. 1 @ light guide portion connecting detection unit 20, 22, 24 are the distal ends), 
whereby each of the optical fibers in the fiber optic cable lightguide runs from the proximal principal end through the trunk to a distal end of the fiber optic cable lightguide (Fig. 1 @ lightguide portion (i.e. the trunk bundle of optical fibers) connecting from 16 to detection unit 20, 22, 24 are the distal ends by dividing among a plurality of branches of the fiber optic cable lightguide); and
coupling a second portion of the gathered light, from a distal end of the fiber optic cable lightguide into a second optical spectrometer (Fig. 1 @ 30, Col 4, line 40-51; Col 5, line 4-13 and 46-51 and Claim 19).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Roy by Chadwick as taught above such that said proximal principal end adjoining a trunk of the fiber optic cable lightguide comprising a trunk bundle of optical fibers, wherein the optical fibers of the trunk bundle are divided among a plurality of branches of the fiber optic cable lightguide, and a corresponding distal end of the fiber optic cable lightguide, 
whereby each of the optical fibers in the fiber optic cable lightguide runs from the proximal principal end through the trunk to a distal end of the fiber optic cable lightguide; 
coupling a first portion of the gathered light, from a distal end of the fiber optic cable lightguide into a first optical spectrometer, and 
coupling a second portion of the gathered light, from a distal end of the fiber optic cable lightguide into a second optical spectrometer; -7-Attorney Docket No. ASIPAC20210625US Application No. 17/366,023 
receiving spectral data from the first and second optical spectrometers in a computer having instructions operable to determine a representation of the sample site composition based on the data received; and 
determining the sample site composition  are accomplished in order to provide rapid and accurate analysis (Chadwick, Abstract).

Still lacking limitation such as: wherein each branch comprises a mutually exclusive subset of the optical fibers in the trunk bundle and a first branch and a second branch and wherein each optical fiber in the fiber optic cable lightguide has a same diameter.

However, Furusawa teaches wherein each branch (Fig. 2 @ 16b: S or 16c: G, Abstract, Par. [0034]) comprises a mutually exclusive subset (Fig. 2 @ S, G, Abstract, Par. [0034]: These two types of optical fibers S and G, i.e. two separate types thus teaches mutually exclusive subset) of the optical fibers in the trunk bundle (Fig. 1 @ 16, Abstract, Par. [0034]) and a first branch (Fig. 2 @ 16b: S, Abstract, Par. [0034]) and a second branch (Fig. 2 @ 16c: G, Abstract, Par. [0034]) and wherein each optical fiber in the fiber optic cable lightguide has a same diameter (Par. [0034]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Roy as modified by Chadwick by Furusawa as taught above such that said proximal principal end adjoining a trunk of the fiber optic cable lightguide comprising a trunk bundle of optical fibers, wherein the optical fibers of the trunk bundle are divided among a plurality of branches of the fiber optic cable lightguide, wherein each branch comprises a mutually exclusive subset of the optical fibers in the trunk bundle and a corresponding distal end of the fiber optic cable lightguide, 
whereby each of the optical fibers in the fiber optic cable lightguide runs from the proximal principal end through the trunk and through one branch to a distal end of the fiber optic cable lightguide corresponding to the one branch; 
coupling a first portion of the gathered light, from a distal end corresponding to a first branch of the fiber optic cable lightguide into a first optical spectrometer, and 
coupling a second portion of the gathered light, from a distal end corresponding to a second branch of the fiber optic cable lightguide into a second optical spectrometer; and wherein each optical fiber in the fiber optic cable lightguide has a same diameter (Par. [0034]) -7-Attorney Docket No. ASIPAC20210625US Application No. 17/366,023are accomplished in order to form a composite bundle to provide accurate analysis (Furusawa, Par. [0011-0012])

Regarding Claim 9, Roy teaches wherein the first optical spectrometer and the second optical spectrometer (See Claim 8 rejection) but does not explicitly teach the first optical spectrometer is a relatively narrow wavelength range spectrometer and the second optical spectrometer is a relatively wide wavelength range spectrometer.  

However, Chadwick teaches the first optical spectrometer is a relatively narrow wavelength range spectrometer (Fig. 1 @ 30, Col 4, line 40-51; Col 5, line 4-13 and 46-51 and Claim 19) and the second optical spectrometer is a relatively wide wavelength range spectrometer (Fig. 1 @ 26, Col 4, line 40-51; Col 5, line 4-13 and 46-51 and Claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Roy by Chadwick as taught above such that the first optical spectrometer is a relatively narrow wavelength range spectrometer and the second optical spectrometer is a relatively wide wavelength range spectrometer are accomplished in order to provide rapid and accurate analysis (Chadwick, Abstract).

Regarding Claim 11, Roy teaches wherein the first portion (See Claim 8 rejection) but does not explicitly teach the first portion and the second portion of the gathered light are different preselected portions of said gathered light.  

However, Chadwick teaches the first portion (Fig. 1 @ 30, Col 4, line 40-51; Col 5, line 4-13 and 46-51 and Claim 19) and the second portion (Fig. 1 @ 26, Col 4, line 40-51; Col 5, line 4-13 and 46-51 and Claim 19) of the gathered light are different preselected portions of said gathered light (Col 4, line 51-53: specific spectral region; Col 5, line 4-13: each of the spectrometers 26, 30, 34 collect light from particular regions of the emission spectrum; Col 5, line 48-50: also detect long wavelength infrared and short wavelength ultra violate radiation and Claim 19 thus teaches preselected potions).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Roy by Chadwick as taught above such that the first portion and the second portion of the gathered light are different preselected portions of said gathered light are accomplished in order to provide rapid and accurate analysis (Chadwick, Abstract).

Regarding Claim 12, Roy as modified by Chadwick as modified by Furusawa teaches wherein the first portion of the gathered light is a relatively smaller preselected portion of the gathered light emanating from a first distal end corresponding to a first branch of the fiber optic cable lightguide (See Claim 8, 9, 11 rejection), and the second portion of the gathered light is a relatively larger preselected portion of the gathered light emanating from a second distal end corresponding to a second branch of the fiber optic cable lightguide (See Claim 8, 9, 11 rejection) but does not explicitly teach first branch having a relatively smaller subset of the optical fibers in the trunk bundle, and second branch having a relatively larger subset of the optical fibers in the trunk bundle.

However, Furusawa third embodiment teaches first branch having a relatively smaller subset of the optical fibers in the trunk bundle (Fig. 6 @ S: 216b, Par. [0097]), and second branch having a relatively larger subset of the optical fibers in the trunk bundle (Fig. 6 @ G: 216c, Par. [0097).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Roy as modified by Chadwick by Furusawa as taught above such that first branch of the fiber optic cable lightguide having a relatively smaller subset of the optical fibers in the trunk bundle, and second branch of the fiber optic cable lightguide having a relatively larger subset of the optical fibers in the trunk bundle are accomplished in order to further improve the quality of the image (Furusawa, Par. [0101]).

Allowable Subject Matter
10.	Claims 1-7 are allowed subject to the Terminal Disclaimer filed on 04/29/2022.
Reason for Allowance

11.	The following is a statement of reasons for the indication of allowable subject matter:
12.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “a controller operable to automatically adjust a z-coordinate of the sample using a displacement signal proportional to a difference of a z-coordinate of the first sample site relative to a z-coordinate of the second sample site”, along with all other limitations of claim 1. 
13.	As to Claim 4, the prior arts of record alone or in combination fails to teach or suggest the claimed “determining a sample site composition depending on combining the wavelength and wavelength intensity values from the first optical spectrometer and normalized ion mass to charge ratio peak intensity values; 
wherein the normalization of the ion mass to charge ratio peak intensity values depends on correcting the ion mass to charge ratio peak intensity values for pulse-to-pulse variations in the amount of ablated material based on a signal level from the spectral data.”, along with all other limitations of claim 4.
14.	Roy (US 2007/0046934 A1) teaches a method for analyzing a composition of a sample using laser ablation spectroscopy but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 05/04/2022 with respect to Double Patent have been fully considered and they are persuasive. Therefore, the rejection is withdrawn

Applicant’s arguments, filed on 05/04/2022, with respect to claims 4-5 have been fully considered but are moot because claims 4-5 are allowed.

In response to Applicant’s argument filed on Sec. Note II (Argument, Page 21) has been fully considered but it is not persuasive.

	No agreement was reached regarding “nothing in Chadwick discloses a split bundle fiber optic cable lightguide”. That’s why Chadwick was later considered again during examination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886